Hill, J.
1. Under the allegations of the petition the court did not err in overruling the demurrer.
2. Under a proper construction of the contract which is the basis of the present suit,'it is a contract of lease, with the option on the part of the lessee to purchase the property involved within three years from the date of the lease. The lessor is estopped from denying the transfer of the lease contract to the transferee, for the reason that he accepted the rent due from the transferee until the latter declined to further pay rent because the lessor declined to execute a deed to the property to him on his tender of the purchase-price named in the contract.
3. It appears from the minutes of the corporation that the stockholders authorized one of their number to sell or transfer the property in controversy “to said partners mentioned herein, or to any other party,” for the purpose of paying the debts of the corporation.
4. Under the pleadings and the evidence the court did not err in granting an interlocutory injunction on condition that the plaintiff would give bond to answer for any rent that might be found due by him on the final hearing. Judgment affirmed.

All the Justices concur.

W. P. Wallis and B. L. Maynard, for plaintiff in error.
Hollis Fori, contra.